Citation Nr: 0409387	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-18 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs of the cost of unauthorized air ambulance 
service on January 15, 2003.


REPRESENTATION

Veteran represented by:	To be clarified


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran's claims folder has not yet been associated with 
the record on appeal, but according to the Statement of the 
Case, he served on active duty from February 1952 to 
September 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Memphis, 
Tennessee.  In August 2003, the veteran and his spouse 
testified at a hearing at the VAMC.  


REMAND

There are numerous matters which require action on the part 
of the VAMC, prior to the Board's consideration of this 
appeal.  

First, the veteran's claims folder has not yet been 
associated with the record on appeal.  Without the claims 
folder, the Board is unable to confirm essential facts, 
including the dates of the veteran's service, whether he is 
represented, whether service connection is in effect for any 
disability, or whether the veteran is in receipt of a 
permanent and total disability rating.

Beyond the claims folder, the record on appeal is incomplete.  
At the August 2003 hearing, participants repeatedly referred 
to pertinent evidence which has not yet been associated with 
the record on appeal, including records from the air 
ambulance crew and McNairy County General Hospital, the 
facility from which the veteran was apparently transported on 
January 15, 2003.  It is also noted that medical records 
pertaining to the veteran from the Memphis VAMC, the facility 
to which the veteran was transported, are not of record.  
Given the facts of this case, all of the foregoing records 
should be associated with the record.  

Second, the Board notes that the basis for the VAMC's denial 
of this claim is unclear.  In the original February 2003 
determination on appeal, it appears that the VAMC denied the 
veteran's claim on the basis that the air transportation in 
question was neither authorized nor undertaken in connection 
with a medical emergency, such that delay to obtain 
authorization would have been hazardous to his life and 
health.  In the May 2003 Statement of the Case, the VAMC 
repeated this reasoning and noted that "[r]ecords indicate 
that transport by air ambulance was not necessary because the 
veteran was considered medically stable and could have been 
transported by ground ambulance."  The record on appeal, 
however, lacks any documentation regarding the veteran's 
condition at the time of the transportation.  In addition, 
the Statement of the Case cites 38 C.F.R. § 17.100 as the 
legal basis for the VAMC's decision; however, this regulation 
pertains to missed appointments and is clearly not applicable 
in the instant case.  

The Board also notes that in August 2003, the veteran and his 
spouse testified at a hearing at the VAMC.  According to the 
transcript, he was represented at the hearing by a VA 
physician, who indicated that it was his opinion that there 
was, indeed, a medical emergency at the time the veteran was 
transported by air ambulance and that the veteran could not 
have been safely transported via ground ambulance.  Despite 
this testimony, however, the VAMC failed to reconsider the 
veteran's claim and did not issue a Supplemental Statement of 
the Case following the hearing, as required by 38 C.F.R. § 
19.31 (2003).  

Finally, under the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, the VAMC's failure to issue a 
development letter consistent with the notice requirements of 
the VCAA compels a remand.

To ensure that VA has met its duty to assist the veteran in 
obtaining pertinent evidence in support of his claim, and to 
ensure full compliance with due process requirements, the 
case is remanded for the following:

1.  The VAMC should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA.  In 
so doing, the VAMC should also advise the 
veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The VAMC should obtain the veteran's 
claims folder and associate it with the 
record on appeal.  

3.  After securing any necessary 
authorization for the release of medical 
information, the RO should attempt to 
obtain copies of the pertinent medical 
records discussed above, including 
January 2003 records from the air 
ambulance crew, McNairy County General 
Hospital, and the Memphis VAMC.

4.  After undertaking any additional 
evidentiary development deemed necessary, 
the VAMC should readjudicate the 
veteran's claim, with specific 
consideration to all applicable laws and 
regulations.  If any benefit sought 
remains denied, the veteran and any 
representative should be furnished a 
supplemental statement of the case 
containing citations to all applicable 
legal criteria, and afforded the 
opportunity to respond.

Then, the complete record on appeal, including the veteran's 
claims folder, should be returned to the Board for further 
appellate consideration, if appropriate.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the VAMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




